       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

STATE AUTO PROPERTY AND                      §
CASUALTY INSURANCE CO.,                      §
                                             §
               PLAINTIFF,                    §
                                             §
V.                                           §
                                             §       CIVIL ACTION NO. ________________
JULIO CESAR RODRIGUEZ,                       §
ADRIAN GONZALEZ, CINDY ROEL,                 §
AS NEXT FRIEND FOR ADG,                      §
DEANNA GONZALEZ, AND RAUL                    §
GONZALEZ, SR., INDIVIDUALLY                  §
AND OBO THE ESTATE OF RAUL                   §
GONZALEZ,                                    §
                                             §
               DEFENDANTS.                   §


             ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff State Auto Property and Casualty Insurance Company (“Plaintiff” or “State

Auto”) files this Original Complaint for Declaratory Judgment against Julio Cesar Rodriguez

(“Rodriguez”), as well as Adrian Gonzalez; Cindy Roel, as next friend for ADG; Deanna

Gonzalez; and Raul Gonzalez, Sr., individually and OBO the Estate of Raul Gonzalez (the

Gonzalezes and Ms. Roel are collectively referred to herein as the “Underlying Plaintiffs”).

                                          I.
                                 NATURE OF THE ACTON

        1.     State Auto brings this action seeking a declaratory judgment under Federal Rule

of Civil Procedure 57 and 28 U.S.C. §§ 2201, 2202.

        2.     This is an action for declaratory judgment arising out of an actual and existing

controversy concerning the parties’ rights, status, and obligations under an insurance policy

issued by State Auto to Burggraf Services Inc. dba Burggraf Disaster Restoration (“Burggraf”) in


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                        PAGE 1
4821831v.1
       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 2 of 6



connection with an underlying lawsuit filed on or about August 21, 2019, styled Cause No. C-

3610-19-E; Adrian Gonzalez, Cindy Roel, as Next of Friend for ADG, Deanna Gonzalez, and

Raul Gonzalez, Sr. individually and OBO the estate of Raul Gonzalez v. Julio Cesar Rodriguez;

In the 275th Judicial District of Hidalgo County, Texas (the “Underlying Lawsuit”).

         3.    State Auto seeks a declaration that it does not owe a duty to defend or a duty to

indemnify Julio Cesar Rodriguez (“Rodriguez”) for the Underlying Lawsuit brought by the

Underlying Plaintiffs.

                                              II.
                                            PARTIES

         4.    State Auto is an insurance company organized under the laws of the State of

Ohio, with its principal place of business at 518 East Broad Street, Columbus, Ohio, 43215, and

is therefore considered a citizen of Ohio for diversity purposes.

         5.    Defendant, Julio Cesar Rodriguez, is an individual and a citizen of Texas residing

at 3004 N. Spanish Palms Dr., Mercedes, TX 78570.

         6.    Defendant, Adrian Gonzalez, is an individual and a citizen of Texas residing at

122 Indiana St., Harlingen, TX 78552.

         7.    Defendant, Cindy Roel, as next friend for ADG, is an individual and a citizen of

Texas residing at 702 M St., Harlingen, TX 78550.

         8.    Defendant, Deanna Gonzalez, is an individual and a citizen of Texas residing at

126 Indiana St., Harlingen, TX 78552.

         9.    Defendant, Raul Gonzalez, Sr., individually and OBO the Estate of Raul

Gonzalez, is an individual and a citizen of Texas residing at 126 Indiana St., Harlingen, TX

78522.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                       PAGE 2
4821831v.1
       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 3 of 6



                                           III.
                                 JURISDICTION AND VENUE

        10.    The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1), because it involves a dispute between citizens of different states, and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

        11.    Venue is appropriate in the Southern District of Texas pursuant to 28 U.S.C. §

1391(b)(1) and (c), because it is the judicial district where all Defendants reside.

                                           IV.
                                  FACTUAL BACKGROUND

A.      The Policy

        12.    State Auto issued a Business Auto Policy to “Burggraf Services Inc. dba Burggraf

Disaster Restoration” (“Burggraf”) numbered BAP 2190231 11 for the policy period from April

1, 2018 to April 1, 2019 (the “Policy”). Subject to its terms, conditions, and exclusions, the

Policy provides business auto coverage, subject to a $1,000,000 limit for each accident.

B.      The Underlying Lawsuit

        13.    The Underlying Plaintiffs filed their Original Petition in the Underlying Lawsuit

on or about August 21, 2019 (the “Petition”). The Petition describes a car accident that occurred

on June 23, 2018 involving a 2006 Toyota Scion, in which the Scion swerved left and slammed

into an abandoned Chevy Cobalt. The Petition further alleges that the Scion was being driven by

Rodriguez. Passenger Raul Gonzalez, Jr. died as a result of the collision, and passenger Adrian

Gonzalez suffered serious bodily injuries. Raul Gonzalez, Sr. and Deanna Gonzalez were the

parents of the deceased, Raul Gonzalez, Jr. His widow is Cindy Roel, and his minor daughter is

Aubrey D. Gonzalez, represented as next friend by Cindy Roel.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                            PAGE 3
4821831v.1
       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 4 of 6



        14.       The Petition includes claims brought pursuant to the Texas Wrongful Death Act

and the Oklahoma Wrongful Death Act, as well as Negligence and Gross Negligence against

Rodriguez.

        15.       The Petition seeks damage of “over $1,000,000.00 but not more than

$10,000,000.000” against Rodriguez for past and future medical care and expenses, past and

future physical pain and suffering, past and future loss of earnings, past and future loss of

household services, and past and future mental anguish.

        16.      As of the filing of this Complaint, the Petition has not been served on Rodriguez.

However, a copy of the file-stamped Petition was provided to State Auto by counsel for the

Underlying Plaintiffs.

        17.      The Underlying Plaintiffs have asserted through counsel a mistaken belief that

Rodriguez is insured under the Policy issued to Burggraf, and demanded money from State Auto.

However, Rodriguez is not an insured under the Policy. Rodriguez was not employed by

Burggraf and was not using the Toyota Scion with Burggraf’s permission. As an unlicensed

driver, Rodriguez was expressly told by Burggraf not to ever drive the Scion under any

circumstances.

                                       V.
                  CAUSE OF ACTION FOR DECLARATORY JUDGMENT

        18.      State Auto incorporates by reference the allegations of all foregoing paragraphs of

this Complaint.

        19.       Subject to its terms, conditions, and exclusions, the Policy’s Liability Coverage

provides that State Auto will pay those sums an “insured” legally must pay because of “bodily

injury” or “property damage” to which the insurance applies, caused by an “accident” and

resulting from the ownership, maintenance or use of a covered “auto.” Subject to the Policy’s


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                         PAGE 4
4821831v.1
       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 5 of 6



terms, conditions, and exclusions, State Auto has a duty to defend any “insured” against any

“suit” asking for such damages. However, State Auto has no duty to defend any “insured”

against any “suit” seeking damages for “bodily injury” or “property damage” to which the

insurance does not apply.

        20.    The Policy further specifies that “insureds” include Burggraf who is the Named

Insured to whom the Policy was issued, and anyone else using a covered “auto” that Burggraf

owns, hires or borrows with Burggraf’s permission.

        21.    Because Rodriguez was not using the subject Toyota Scion with Burggraf’s

permission, Rodriguez does not constitute an insured under the Policy—contrary to the

assertions of the Underlying Plaintiffs. As such, State Auto has no duty to defend or indemnify

Rodriguez in connection with the Underlying Lawsuit.

        22.    There is an actual controversy among the parties regarding the scope of coverage

provided by the Policy, and the controversy is ripe for determination as a matter of law.

        23.    Pursuant to 28 U.S.C. § 2201, State Auto is therefore entitled to a declaratory

judgment that the Policy does not provide coverage for the amounts sought by the Underlying

Plaintiffs from Rodriguez in the Underlying Lawsuit and that State Auto has no duty to defend or

indemnify Rodriguez for any settlement or judgment that he may be legally obligated to pay as a

result of the Underlying Lawsuit.

                                          VI.
                                    PRAYER FOR RELIEF

        State Auto respectfully requests that the Court enter a judgment in its favor and against

Defendants:

        (1)    declaring that the Policy provides no policy benefits for the amounts for which the

Underlying Plaintiffs seek recovery from Rodriguez in the Underlying Lawsuit;

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                        PAGE 5
4821831v.1
       Case 7:19-cv-00384 Document 1 Filed on 11/09/19 in TXSD Page 6 of 6



        (2)    declaring that State Auto has no duty to defend Rodriguez in connection with the

Underlying Lawsuit; and

        (2)    declaring that State Auto has no duty to indemnify Rodriguez in connection with

the Underlying Lawsuit; and

        (3)    awarding State Auto its attorneys’ fees, costs, and such other and further relief,

both at law and in equity, to which it may be justly entitled.




                                              Respectfully submitted,

                                          By: /s/ Thomas M. Spitaletto
                                             J. Price Collins
                                             State Bar No. 04610700
                                             Southern District Bar No. 20404
                                             price.collins@wilsonelser.com
                                             Thomas M. Spitaletto
                                             State Bar No. 00794679
                                             Southern District Bar No. 19389
                                             thomas.spitaletto@wilsonelser.com
                                             WILSON ELSER MOSKOWITZ
                                                 EDELMAN & DICKER LLP
                                             901 Main Street, Suite 4800
                                             Dallas, TX 75202-3758
                                             Telephone: 214-698-8000
                                             Fax: 214-698-1101
                                             ATTORNEYS FOR PLAINTIFF
                                             STATE AUTO PROPERTY AND
                                             CASUALTY INSURANCE CO.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                       PAGE 6
4821831v.1
